Citation Nr: 0100801	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1971 to April 1972.  
He served in the Republic of Vietnam from August 1971 to 
March 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In November 1994, the RO originally denied service 
connection for PTSD.  Following the submission of additional 
evidence, the RO again denied the claim in May 1995, denying 
the evidence submitted as not new and material to reopen the 
claim.  The veteran appealed this decision.  On initial 
review of the veteran's appeal by the Board in July 1997, the 
Board addressed the merits of the veteran's claim for service 
connection for PTSD on a de novo basis, rather than on the 
basis of whether new and material evidence had been submitted 
to reopen the claim.  The Board pointed out that the 
veteran's notice of disagreement had been submitted within 
one year of the original November 1994 decision and he had 
been supplied a Supplemental Statement of the Case which 
included the laws and regulations governing the merits of the 
claim.  Service connection for PTSD was denied by the Board 
in that decision which the veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In January 1999, the Court granted a joint motion of the 
veteran and the Secretary of Veterans Affairs to vacate that 
decision, insofar as it denied entitlement to service 
connection for PTSD, and remanded the appeal to the Board for 
readjudication.  In August 1999, the Board remanded the claim 
to the RO for additional development.  The requested 
development was completed and the veteran was notified in a 
September 2000 letter that the case was being returned to the 
Board.  In October 2000, additional evidence was received at 
the Board.  Included with the evidence was a statement by the 
representative waiving initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not engage in combat with the enemy.

3.  An in-service stressor has not been verified.

4.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's discharge papers show that the veteran served 
in Vietnam from August 1971 to March 1972.  His Military 
Occupational Specialty (MOS) was field wireman.  

The RO has obtained the service medical records and they 
appear to be complete.  There is no evidence of treatment for 
or diagnosis of a psychiatric disorder and no evidence of 
treatment for any injury or combat wound.  Examination at 
separation from service noted the veteran's psychiatric 
condition as "normal"  

In July 1994, the veteran was seen by a VA social worker.  He 
reported symptoms of a quick temper, flashbacks and violent 
episodes while sleeping.  He indicated that both he and his 
wife thought he might have PTSD.  The social worker indicated 
that it would be necessary to rule out a diagnosis of PTSD 
versus depression.

In July 1994, the veteran filed a claim for service 
connection for PTSD.  The RO wrote the veteran requesting 
that he provide details regarding the in-service stressors he 
was claiming resulted in PTSD.  VA outpatient treatment 
records show diagnosis of PTSD in August and October 1994.  
In November 1994, with no response from the veteran to the 
request for stressor information, the RO denied service 
connection for PTSD.

In January 1995, the veteran wrote the RO providing accounts 
of several alleged stressors in service.  He stated that 
despite his MOS as a wireman, he was assigned to a job 
"running 155's" in September 1971.  One day, a gunner was 
off position, and killed some innocent people.  On other 
occasions, he had to bag dead bodies.  The veteran remembered 
also that in January 1972 he was shot by a sniper.  

In a January 1995 letter, J. Vanbiber, M.D., a VA physician, 
wrote that in his opinion the veteran had a diagnosis of 
post-traumatic stress disorder, which had been chronic and 
severe for many years.  He also wrote that the veteran's 
stressors were related to his combat experiences while in 
Vietnam.  

Lay statements were received in January 1995 from the 
veteran's wife and daughter.  These described how the veteran 
was violent, or wanted to be away from other people.

Also received in January 1995 were copies of the veteran's 
service personnel records.  These records show that the 
veteran participated in "unnamed campaign #15" in December 
1971.  Although there was a section in his personnel records 
to record wounds by description and date, no wounds were 
recorded. 

A letter from the veteran's employer in June 1995 stated that 
the veteran was being fired because of an argumentative 
attitude and being unable to follow directions.  

In September 1995, the veteran submitted another statement 
asserting that he saw and assisted in the handling of 
wounded, and that he was shot by a sniper in the arm in 
January 1972.  He further indicated that although his primary 
duty was non-combat, he did perform combat duties from 
September to December 1971 when he was ordered to the 101st 
Airborne.  Specifically, he claimed to have been involved in, 
or subject to rocket and mortar attack, to have served as a 
door gunner on an emergency basis on one occasion, to have 
been subject to sniper fire, and to have had civilian friends 
killed or wounded.  

In October 1995, the RO sent copies the veteran's statements 
and his personnel records to the US Army and Joint Services 
Environmental Support Group (ESG) [now named the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)].  The RO requested that ESG confirm any stressors 
relating to the veteran's service in Vietnam.  

In October 1995, the ESG replied that the veteran's unit had 
been stationed at Fire Base Jack from August to December 
1971, but that there were no documented attacks during that 
period, nor was there an artillery incident resulting in 
friendly or innocent casualties.  The ESG noted that in order 
to provide further research, it would need full names of 
casualties, unit designations to the company level, and other 
units involved.  It was also stated that Morning Reports 
could be obtained from the National Archives and Records 
Administration (NARA), and that such reports could be used to 
verify daily personnel action or transfers.

On VA examination in October 1995, the veteran was diagnosed 
with PTSD as a result of combat experiences in Vietnam.  The 
veteran was also diagnosed with PTSD by VA physicians in 
November 1995.  

In November 1995, the RO wrote the veteran asking him to 
provide the information requested by the ESG.  The veteran 
responded through his representative in December 1995 that he 
was unable to recall names of specific casualties.  The 
veteran's representative further reported that his office was 
in the process of collecting morning reports from NARA, and 
that he would keep the RO advised as to the progress of the 
records collection.

In March 1996, the veteran's representative wrote the RO 
stating that he had not been able to obtain morning reports 
from the NARA.  He asked the RO to assist in obtaining the 
reports.  Morning reports were received at the RO in July 
1996, confirming that the veteran was transferred to the 
101st Airborne Division from August 1971 to December 1971.

VA outpatient treatment records dated in August 1996 and 
February 1997 reflect that the veteran was seen on a regular 
basis at a PTSD treatment program.  

In January 2000, the veteran's representative wrote the RO 
and stated that there was no additional information to submit 
regarding the veteran's participation in combat.  However, in 
October 2000, additional evidence was submitted consisting of 
an August 1999 letter from the director of the PTSD program 
at the VA Medical Center describing the veteran's treatment 
and current symptoms, and an excerpt of the Vietnam Order of 
Battle showing the history of the 101st Airborne Division. 

Establishing Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  While this appeal was 
pending, the applicable regulations regarding service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states that, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  While the sufficiency of 
a stressor is a medical determination, the existence of a 
stressor is a question of fact within the purview of the 
Board.  See West v. Brown, 7 Vet. App. 70, 79-80 (1994).

The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, 12 Vet. 
App. 272 (1999).
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." See 
M21-1, part VI, formerly 7.46. 

Analysis

The Board is satisfied that reasonable efforts to assist to 
the veteran in obtaining evidence necessary to substantiate 
his claim of entitlement to service connection for PTSD have 
been made.  The RO has obtained VA medical records, as the 
veteran has indicated treatment at VA facilities.  In 
addition, the RO has obtained the veteran's service records, 
and it has undertaken additional development through the ESG 
and NARA in efforts to corroborate the veteran's alleged in-
service stressors.  Also, the veteran, by and through his 
representative, has submitted additional information in 
support of his claim.  Therefore, after examining the record, 
the Board finds that no further assistance to the veteran is 
required.  See Veterans Claims Assistance Act of 2000, P. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A & 5107).

The determinative issue in this case is whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.  For the reasons that follow, the Board 
finds that the veteran has not submitted credible evidence of 
the occurrence of a stressor.  As an initial matter, the 
Board notes that the new PTSD regulations which became 
effective during the veteran's appeal do not change the 
requirement of credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999).  

In this case, the Board is able to identify the following 
claimed stressors from the veteran's statements:  (1) He was 
assigned to a job "running 155's" in September 1971 and one 
day a gunner was off position and killed some innocent 
people; (2) he was assigned to bag dead bodies; (3) he was 
shot by a sniper in January 1972; (4) he was involved in, or 
subject to, rocket and mortar attacks as well as sniper fire; 
and (5) he had civilian friends killed or wounded.

The first question to be asked is whether the veteran was 
engaged in combat.  If so, and the alleged stressors are 
related to combat and consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed stressor and the inquiry ends, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f) 
(1999).  The service medical and personnel records do not 
show that the veteran engaged in combat.  While the personnel 
records show that the veteran participated in an unnamed 
campaign, these do not show that his participation involved 
combat.  Further, while he has alleged that he was wounded by 
a sniper, his personnel records do not record any wounds in 
the section provided for noting wounds and his service 
medical records do not show any treatment for wounds in 
service.  The veteran's service personnel records show that 
he received several awards during service, including the 
Vietnam Campaign Medal, National Defense Service Medal, and 
the Vietnam Service Medal; however, none of these are 
evidence of his participation in combat.  In addition, the 
veteran's statements concerning his alleged combat duties are 
contradicted by data obtained through official channels.  
While ESG was able to confirm in an October 1995 statement 
that the veteran's unit had been stationed at Fire Base Jack 
from August to December 1971, there were no documented 
attacks during that period, nor was there an artillery 
incident resulting in friendly or innocent casualties.  
Morning reports were received from the National Archives in 
March 1996 confirming that the veteran had been transferred 
to the 101st Airborne Division from August 1971 to December 
1971; however, this period addressed the same time frame in 
which the veteran's unit was stationed at Fire Base Jack.  As 
aptly noted by the ESG, the historical information did not 
state that the veteran or his unit came under attack.  
Moreover, the evidence submitted by the veteran's 
representative in October 2000 show that the 101st Airborne 
Division participated in operation Jefferson Glenn from 
September 1970 to October 1971, during a period when the 
veteran was serving with the 101st Airborne Division; 
however, as this was a named campaign, and the veteran's 
service personnel records only confirm his participation in 
an unnamed campaign, the Board can only conclude that the 
veteran did not participate in operation Jefferson Glenn.  
Even assuming his participation, this fact alone would not 
show his involvement in combat operations.  Although the RO 
requested the veteran to provide additional details 
surrounding the circumstances of his claimed stressors such 
as names and unit assignments, the veteran indicated that he 
had no further information to provide.  Accordingly, the 
evidence of record does not indicate that the veteran engaged 
in combat.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6258 (2000) 
(explaining that the term "engaged in combat" does not 
apply to service in a "combat zone").

The veteran's representative has argued that the veteran's 
service should be accepted as combat service, contending that 
the veteran's claimed stressors are consistent with his duty 
assignments; however, since both a positive finding of combat 
engagement and consistency between the claimed stressors and 
duty assignments are conditions precedent to application of 
the relaxed evidentiary requirements allowed for combat 
veterans under 38 U.S.C.A. § 1154(b), these arguments are 
without merit.  Without positive evidence that the veteran 
was engaged in combat, the fact that he was stationed in a 
location that would be consistent with his claimed stressors 
is not proof that the stressors actually occurred.  

The veteran is also claiming that he participated in graves 
registration and handling dead bodies.  To the extent that 
this is not actually a combat related stressor, the Board 
notes that the record does not contain any evidence which 
corroborates his claim that he handled dead bodies.  See West 
(Carelton) v. Brown, 7 Vet. App. 70, 76 (1994) (where a 
veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor); see also Zarycki v. Brown, 6 Vet. App. at 98.  

As explained above, the evidence of record does not indicate 
that the veteran engaged in combat, and there is no credible 
evidence that his claimed stressors actually occurred, apart 
from his own statements.  Consequently, the evidence does not 
show the veteran incurred PTSD as a result of his active duty 
service, or any incident therein, and the preponderance of 
the evidence is against entitlement to service connection for 
service connection for PTSD.  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1997).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 

As a final matter, the Board addresses the argument by the 
veteran's representative that "[t]he absence of positive 
evidence is not negative evidence."  He adds that "[u]sing 
the absence of positive evidence as a weapon against the 
veteran has no place in a pro-claimant benefit system such as 
the one Congress devised for American Veterans and is 
inconsistent with the benefit of the doubt rule contained in 
38 U.S.C. § 5107(b)."  See Veterans Claims Assistance Act of 
2000, P. L. No. 106-475, §4, 114 Stat. 2096 (to be codified 
at 38 U.S.C. § 5107(b)).  Specifically, he argues that 
because the veteran's claim is well grounded, and VA has 
offered no evidence to rebut the veteran's statements, the 
claim for PTSD must be granted.  Cf. Veterans Claims 
Assistance Act of 2000, P. L. No. 106-475, 114 Stat. 2096 
(eliminating the requirement of a well-grounded claim).  
However, to accept this argument would be to ignore the plain 
meaning of the law.   The law clearly states that if the 
veteran did not engage in combat, credible supporting 
evidence must be presented to establish the occurrence of his 
claimed stressors.  38 C.F.R. § 3.304(f) (1999).  In such a 
case, the veteran's lay testimony regarding the stressors is 
insufficient, standing alone, to establish service 
connection.  See Moreau v. Brown, 9 Vet. App. at 395.  The 
rule affording the veteran the benefit of the doubt only 
applies when there is an approximate balance between positive 
and negative evidence.  38 U.S.C.A. § 5107(b) (West 1991).  
It is not a substitute for an absence of positive evidence 
where the only evidence offered is deemed by law to be 
insufficient.  The above argument is essentially a policy 
based argument advocating the revision of existing law.  
Because it is so clearly contrary to the plain meaning of the 
law, clearly articulated by the Court in Cohen v. Brown, 10 
Vet. App. at 139, a complete copy of which was forwarded to 
the Board by the veteran's representative in April 1997, the 
Board must conclude that the representative's argument in 
this regard is equally unavailing.


ORDER

Service connection for PTSD is denied.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

 

